Exhibit 10.1

 

 

 

FIRST AMENDMENT

TO

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT AND SECURITY AGREEMENT

Dated as of July 13, 2016

among

SESI, L.L.C.,

as the Borrower,

SUPERIOR ENERGY SERVICES, INC.,

as Parent,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

the Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND
SECURITY AGREEMENT (this “Amendment”) dated as of July 13, 2016 is among SESI,
L.L.C., a limited liability company duly formed and existing under the laws of
the State of Delaware (the “Borrower”), Superior Energy Services, Inc., a
corporation duly formed and existing under the laws of the State of Delaware
(the “Parent”), each of the other Loan Parties party hereto (together with the
Borrower and the Parent, the “Obligors”), each of the undersigned Lenders and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

R E C I T A L S

A. The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Fourth Amended and Restated Credit Agreement dated as of
February 22, 2016 (the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.

B. The Borrower and certain of its Subsidiaries are parties to that certain
Security Agreement, dated as of February 22, 2016 (the “Security Agreement”), in
favor of the Administrative Agent for the benefit of the Secured Parties.

C. The Borrower has requested and the Administrative Agent and Lenders
constituting the Required Lenders have agreed to make certain changes to the
Credit Agreement and the Security Agreement.

D. NOW, THEREFORE, to induce the Administrative Agent and the Lenders party
hereto to enter into this Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all article, exhibit,
section and schedule references in this Amendment refer to articles, exhibits,
sections and schedules of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1. Amendments to Section 1.1.

(a) The following definitions are hereby added where alphabetically appropriate:

“Control Agreement” means a deposit account control agreement (or similar
agreement), in form and substance reasonably satisfactory to the Administrative
Agent, executed by the applicable Loan Party, the Administrative Agent and the
relevant depository institution party thereto. Such agreement shall provide a
first priority perfected Lien in favor of the Administrative Agent, for the
benefit of the Secured Parties, in the applicable Loan Party’s Deposit Account.



--------------------------------------------------------------------------------

“Controlled Account” means a Deposit Account that is subject to a Control
Agreement.

“Deposit Account” has the meaning assigned to such term in the Uniform
Commercial Code.

“First Amendment” means that certain First Amendment to Fourth Amended and
Restated Credit Agreement, dated as of July 13, 2016 among the Loan Parties, the
Administrative Agent and the Lenders party thereto.

“Secured Debt” means Funded Indebtedness secured by a Lien.

“Secured Debt Ratio” is defined in Section 6.18.1(a).

“Uniform Commercial Code” means the Uniform Commercial Code as from time to time
in effect in the State of New York; provided, however, that, in the event that,
by reason of mandatory provisions of law, any of the attachment, perfection or
priority of the Administrative Agent’s Lien in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “Uniform Commercial Code” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof or of any security instrument relating to such attachment, perfection,
the effect thereof or priority and for purposes of definitions related to such
provisions.

“Uncontrolled Account” means (a) Deposit Accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, state or local employment
taxes required to be paid to the Internal Revenue Service or state or local
government agencies with respect to employees of the Borrower or any Subsidiary,
(ii) amounts required to be paid over to an employee benefit plan (as defined in
Section 3(3) of ERISA) on behalf of or for the benefit of employees of the
Borrower or any Subsidiary and (iii) amounts set aside for payroll and the
payment of accrued employee benefits, medical, dental and employee benefits
claims to employees of the Borrower or any Subsidiary, in each case, then due
and owing (or to be due and owing within ninety (90) days), (b) Deposit Accounts
which are used as escrow accounts or as a fiduciary or trust accounts, in each
case, for the benefit of unaffiliated third parties and (c) other Deposit
Accounts of the Loan Parties which in the aggregate, do not have average monthly
balances exceeding $15,000,000.

(b) The following defined terms are hereby amended and restated to read as
follows:

“Agreement” means this Fourth Amended and Restated Credit Agreement, as amended
by the First Amendment and as the same may be further amended or supplemented
from time to time.

“Consolidated Net Debt Ratio” is defined in Section 6.18.1(b).

“Pro Forma Basis” means, following a Permitted Acquisition, the calculation of
the Funded Indebtedness, Additional Contingent Consideration, Interest Expense
and EBITDA components of the Consolidated Net Debt Ratio



--------------------------------------------------------------------------------

and Interest Coverage Ratio for the fiscal quarter in which such Permitted
Acquisition occurred and each of the three fiscal quarters immediately following
such Permitted Acquisition with reference to the audited historical financial
results of the Person, business, division or group of assets acquired in such
Permitted Acquisition (or if such audited historical financial results are not
available, such management prepared financial statements as are acceptable to
the Administrative Agent) and the Borrower and its Subsidiaries for the
applicable test period after giving effect on a Pro Forma Basis to such
Permitted Acquisition and assuming that such Permitted Acquisition had been
consummated at the beginning of such test period. For purposes of calculating
EBITDA on a Pro Forma Basis, the Borrower may exclude expenses reasonably
believed by the Borrower will be saved as a result of the Acquisition, but only
to the extent consistent with Regulation S-X of the Securities Act of 1933, as
amended.

(c) The definitions of “Consolidated Total Debt Ratio” and “Mandatory Commitment
Reduction” are hereby deleted.

2.2. Amendment to Section 2.1.4(a). Section 2.1.4(a) is hereby amended by
deleting the instance of “$25,000,000” in clause (i) of the proviso of the first
sentence thereof and replacing it with “$15,000,000”.

2.3. Amendment to Section 2.1.5(b). Section 2.1.5(b) is hereby amended by
amending and restating the penultimate sentence thereof as follows:

Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent prior to 3:00 p.m. on the date of the proposed
Swing Line Loan directing the Swing Line Lender not to make the Swing Line Loan
because the Swing Line Loan would exceed the limitations set forth in
Section 2.1.4(a) hereof or because all of the conditions to funding in
Section 4.2 are not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the proposed
Borrowing Date make the Swing Line Loan available to the Borrower by depositing
such proceeds in a Deposit Account of the Borrower with the Swing Line Lender
that is a Controlled Account on such Borrowing Date in immediately available
funds.

2.4. Amendment to Section 2.3. Section 2.3 is hereby amended by deleting (i) the
penultimate sentence of subsection “(a)” thereof, (ii) the existing subsection
“(b)” thereof in its entirety and re-lettering existing subsection “(c)” thereof
as subsection “(b)”; and (iii) the last sentence of the new subsection “(b)”.

2.5. Amendment to Section 2.4. Section 2.4 is hereby amended by deleting
existing subsection “(c)” thereof and re-lettering existing subsection “(d)
thereof as subsection “(c)”.

2.6. Amendment to Section 2.6. Section 2.6 is hereby amended by deleting the
last sentence thereof.

2.7. Amendment to Section 2.7. Section 2.7 is hereby amended by amending and
restating the penultimate sentence thereof as follows:



--------------------------------------------------------------------------------

The Administrative Agent will make the funds so received from the Lenders
available to the Borrower by promptly crediting the amounts so received, in like
funds, to a Deposit Account of the Borrower that is a Controlled Account and
designated by the Borrower in the applicable Borrowing Notice.

2.8. Amendment to Section 2.18. Section 2.18(d) is hereby amended and restated
as follows:

(d) In no event shall (i) perfection (except to the extent perfected through the
filing of Uniform Commercial Code financing statements or analogous filings in
the jurisdiction of formation of the applicable Guarantor) be required with
respect to letter of credit rights, commercial tort claims, motor vehicles or
any other assets subject to certificates of title, (ii) any mortgages be
required to be delivered with respect to any real property interests or
(iii) Collateral Documents governed by the laws of a jurisdiction other than the
United States or any state thereof be required.

2.9. Amendment to Section 4.2. Section 4.2(c) is hereby amended by adding the
following immediately prior to the period at the end thereof:

; provided, however, that the proceeds of any Advance made on the applicable
Borrowing Date shall not be included in the calculation of the Unrestricted Cash
Balance

2.10. Amendment to Section 6.3. Section 6.3 is hereby amended and restated as
follows:

6.3 Notice of Default. The Borrower will give prompt notice in writing to the
Administrative Agent of the occurrence of any Event of Default or Default and of
any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect, in each case, of which any member of
executive management has actual knowledge for at least 10 days.

2.11. Amendment to Section 6.10. Section 6.10 is hereby amended and restated as
follows:

6.10 Restricted Payments.

(a) The Parent will not permit any Subsidiary to declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests.

(b) The Parent will not declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except the Parent may make Restricted Payments, (i) at any
time pursuant to and in accordance with stock incentive plans or incentive award
plans for it and its Subsidiaries’ respective directors, management or employees
and (ii) after September 30, 2017, so long as both (A) at the time of, and
immediately after effect has been given to such proposed action, no Event of
Default shall have occurred and be continuing (and, based on pro forma financial
reports after giving effect to the proposed Restricted Payment, would not
reasonably be expected to occur) and (B) on the date the payment of such
Restricted Payment is declared, (1) the Consolidated Net Debt Ratio shall be
less



--------------------------------------------------------------------------------

than 4.50 to 1.00 as of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Section 6.1, (2) the sum of
all outstanding Loans shall be less than $350,000,000 and (3) the aggregate
amount of all Restricted Payments made in any fiscal quarter of the Parent shall
not exceed a sum equal to $0.08 per share of issued and outstanding capital
stock of the Parent; provided, however, that the aggregate amount of all
Restricted Payments made pursuant to this clause (ii) shall not exceed
$55,000,000 in any fiscal year of the Parent.

2.12. Amendment to Section 6.18.1. Section 6.18.1 is hereby amended and restated
as follows:

6.18.1 Secured Debt and Consolidated Net Debt Ratios.

(a) Secured Debt Ratio. The Parent will not permit the ratio, determined on a
Pro Forma Basis (the “Secured Debt Ratio”), of (i) the Secured Debt of the
Parent and its Subsidiaries, determined on a consolidated basis as of the end of
each fiscal quarter (the determination date) to (ii) EBITDA for the four fiscal
quarters ending with such determination date, to be greater than the figure set
forth below:

 

Fiscal Quarter End

  

Maximum Secured Debt Ratio

June 30, 2016    2.75 to 1.00 September 30, 2016    2.75 to 1.00 December 31,
2016    2.75 to 1.00 March 31, 2017    2.75 to 1.00 June 30, 2017    2.75 to
1.00 September 30, 2017    2.75 to 1.00

The Secured Debt Ratio shall not be tested after September 30, 2017.

(b) Consolidated Net Debt Ratio. The Parent will not permit the ratio,
determined on a Pro Forma Basis (the “Consolidated Net Debt Ratio”), of (i) the
Funded Indebtedness of the Parent and its Subsidiaries, minus Unrestricted
Domestic Cash, determined on a consolidated basis as of the end of each fiscal
quarter (the determination date) to (ii) EBITDA for the four fiscal quarters
ending with such determination date, to be greater than the figure set forth
below:

 

Fiscal Quarter End

  

Maximum Consolidated

Net Debt Ratio

December 31, 2017    5.00 to 1.00 March 31, 2018 and each fiscal quarter end
thereafter    4.50 to 1.00



--------------------------------------------------------------------------------

The Consolidated Net Debt Ratio shall not be tested prior to December 31, 2017.

2.13. Amendment to Section 6.18.2. Section 6.18.2 is hereby amended and restated
as follows:

6.18.2 [Reserved]

2.14. Amendment to Section 6.18.3. Section 6.18.3 is hereby amended and restated
as follows:

6.18.3 Minimum Interest Coverage Ratio. The Parent will not permit the ratio,
determined on a Pro Forma Basis (the “Interest Coverage Ratio”), of (a) EBITDA
for the four fiscal quarters ending with each fiscal quarter (the determination
date) to (b) Interest Expense actually paid in cash during the four fiscal
quarters ending with such determination date, to be less than the figure set
forth below:

 

Fiscal Quarter End

  

Interest Coverage Ratio

June 30, 2016

   1.10 to 1.00

September 30, 2016

   1.10 to 1.00

December 31, 2016

   1.10 to 1.00

March 31, 2017

   1.10 to 1.00

June 30, 2017

   1.10 to 1.00

September 30, 2017

   1.25 to 1.00

December 31, 2017

   2.50 to 1.00 March 31, 2018 and each fiscal quarter thereafter    3.00 to
1.00

2.15. Amendment to Section 6.18.4. Section 6.18.4 is hereby amended and restated
as follows; provided that, for the avoidance of doubt, the last paragraph of
Section 6.18, which appears after Section 6.18.4 is not modified:

6.18.4 Minimum Unrestricted Cash Balance. The Parent will not permit
unrestricted cash or Cash Equivalents (the “Unrestricted Cash Balance”) of the
Parent and its Subsidiaries at any time to be less than: (a) $50,000,000 if the
aggregate Extensions of Credit are less than or equal to $25,000,000,
(b) $100,000,000 if the aggregate Extensions of Credit are greater than
$25,000,000 but less than or equal to $75,000,000, (c) $150,000,000 if the
aggregate Extensions of Credit are greater than $75,000,000 but less than or
equal to $100,000,000 and (d) $200,000,000 if the aggregate Extensions of Credit
are greater than $100,000,000; provided, that for purposes this Section 6.18.4,
the Unrestricted Cash Balance shall be determined net of any fees or taxes paid,
payable or that would be payable upon the repatriation of such unrestricted cash
or Cash Equivalents to a U.S. Person, and, concurrently with the delivery of
each Compliance Certificate pursuant to Section 6.1(a)(iii), the Administrative
Agent shall have received a certificate from an Authorized Officer of the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent which



--------------------------------------------------------------------------------

sets forth the calculation of the Unrestricted Cash Balance net of such fees or
taxes; provided, further, that if the Unrestricted Cash Balance attributable
solely to U.S. Persons equals or exceeds the amount required under this
Section 6.18.4, as applicable, then a certificate from an Authorized Officer of
the Borrower which sets forth the calculation of the Unrestricted Cash Balance
with respect to unrestricted cash or Cash Equivalents of such U.S. Persons shall
be substantively satisfactory to the Administrative Agent. For the avoidance of
doubt, Parent and its Subsidiaries shall not be required to repatriate any such
unrestricted cash or Cash Equivalents to a U.S. Person.

2.16. Amendment to Section 6.20. Section 6.20 is hereby amended by amending and
restating clause (a) thereof as follows:

(a) make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Senior Notes (other than with the net cash
proceeds of any offerings of Equity Interests or refinancing, refunding, renewal
or extension of such indebtedness (without increasing (other than by the costs,
fees, and expenses and by accrued and unpaid interests and premium paid in
connection with any such refinancing, renewal or extension), or shortening the
maturity of, the principal amount thereof)) if, at the time of and immediately
after effect has been given to such proposed action, (i) there are any
outstanding Loans or (ii) an Event of Default has occurred and is continuing
(or, based on pro forma financial reports after giving effect to the proposed
action and any concurrent repayment of debt, would reasonably be expected to
occur); or

2.17. Amendment to Section 6.22. Section 6.22 is hereby amended by replacing all
references to “operating and depositary accounts” and “operating and Deposit
accounts”, in each case, with “operating accounts and Deposit Accounts”.

2.18. Amendment to Article VI. Article VI is hereby amended by adding the
following new Section 6.23 where numerically appropriate:

Section 6.23 Controlled Accounts. The Borrower will, and will cause each of its
Subsidiaries that are Loan Parties to, promptly notify the Administrative Agent
of any Deposit Account (other than Uncontrolled Accounts for so long as such
accounts remain Uncontrolled Accounts) that is established, held or maintained
by the Borrower or any of its Subsidiaries that is a Loan Party that is not
otherwise listed on Schedule 4. The Borrower will cause, and will cause each of
its Subsidiaries that are Loan Parties to cause, any Deposit Account (other than
Uncontrolled Accounts for so long as such accounts remain Uncontrolled Accounts)
(a) established, held or maintained by the Borrower or any such Subsidiary on
the Amendment Effective Date (as defined in the First Amendment) to be a
Controlled Account not later than thirty (30) days following the Amendment
Effective Date (or such later date as agreed by the Administrative Agent in its
reasonable discretion) and (b) established, held or maintained by the Borrower
or any such Subsidiary after the Amendment Effective Date to be a Controlled
Account prior to making any deposits into such Deposit Account.

2.19. Amendment to Section 7.3. Section 7.3 is hereby amended and restated as
follows:



--------------------------------------------------------------------------------

7.3 The breach by the Parent or Borrower of any of the terms or provisions of
Section 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.18 or 6.20.

2.20. Amendment to Schedules.

(a) Schedule 1 and Schedule 2 are hereby amended and restated to read as set
forth on Schedule 1 and Schedule 2 attached hereto, respectively.

(b) Schedule 4 attached hereto is hereby added as a new schedule.

2.21. Amendment to Exhibit A; Reduction of Aggregate Commitment. Exhibit A is
hereby amended and restated to read as set forth on Exhibit A attached hereto.
Effective as of the Amendment Effective Date, the Aggregate Commitment is hereby
reduced to $400,000,000, and shall remain the Aggregate Commitment until
otherwise reduced or modified in accordance with the Credit Agreement.

Section 3. Amendments to Security Agreement.

3.1. Amendments to Section 1.3 of the Security Agreement.

(a) The following defined term is hereby added where alphabetically appropriate:

“Deposit Accounts” means all “deposit accounts” (as defined in the Uniform
Commercial Code).

(b) The following defined terms are hereby amended and restated to read as
follows:

“Collateral” means all Accounts, Chattel Paper, Documents, Equipment, Fixtures,
General Intangibles, Instruments, Inventory, Investment Property, Letter of
Credit Rights, Deposit Accounts and Other Collateral, wherever located, in which
the Debtor now has or hereafter acquires any right or interest, and the Proceeds
and products thereof, together with all books and records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto.

“Other Collateral” means any property of the Debtor, other than real estate, not
included within the defined terms Accounts, Chattel Paper, Documents, Equipment,
Fixtures, General Intangibles, Instruments, Inventory, Investment Property,
Letter of Credit Rights and Deposit Accounts, including, without limitation, all
cash on hand and any other deposits of money (general or special, time or
demand, provisional or final) with any bank or other financial institution, and
all rights to receive interest on said deposits, it being intended that the
Collateral include all property of the Debtor other than real estate.

“Receivables” means the Accounts, Chattel Paper, Documents or Instruments and
any other rights or claims to receive money which are General Intangibles or
which are otherwise included as Collateral.

(c) The definition of “Pledged Deposits” is hereby deleted.

3.2. Amendment to Section 4.4 of the Security Agreement. Section 4.4 of the
Security Agreement is hereby amended and restated as follows:



--------------------------------------------------------------------------------

4.4 Instruments, Securities, Chattel Paper and Documents. Each Debtor will
(i) deliver to the Administrative Agent promptly after execution of this
Security Agreement the originals of all Chattel Paper, Securities and
Instruments (if any then exist), (ii) hold in trust for the Administrative Agent
upon receipt and promptly (and in any event within 30 days of receipt)
thereafter deliver to the Administrative Agent any Chattel Paper, Securities and
Instruments constituting Collateral and (iii) upon the Administrative Agent’s
request, after the occurrence and during the continuance of an Event of Default,
deliver to the Administrative Agent (and thereafter hold in trust for the
Administrative Agent upon receipt and immediately deliver to the Administrative
Agent) any Document evidencing or constituting Collateral.

3.3. Amendment to Section 4.5 of the Security Agreement. Section 4.5 is of the
Security Agreement hereby deleted in its entirety.

Section 4. Conditions Precedent. This Amendment shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.12) (such date, the “Amendment Effective Date”):

4.1. Execution and Delivery. The Administrative Agent shall have received from
the Obligors and Lenders constituting the Required Lenders, counterparts (in
such number as may be requested by the Administrative Agent) of this Amendment
signed on behalf of such Person.

4.2. Payment of Fees and Expenses. The Administrative Agent and the Lenders
shall have received (a) all fees required to be paid on the Amendment Effective
Date including, without duplication, an amendment fee for the account of each
Lender that delivers and executes its signature page consenting to the Amendment
by 5:00 p.m. Houston, Texas time on July 12, 2016, in an amount equal to 0.05%
in respect of such Lender’s Commitment under the Credit Agreement in effect on
the Amendment Effective Date after giving effect to Section 2.21 hereof and
(b) all other fees and amounts due and payable on or prior to the Amendment
Effective Date, including, to the extent invoiced at least one Business Day
prior to the Amendment Effective Date, reimbursement or payment of all
documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.

4.3. No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing as of the date hereof, after giving effect to the
terms of this Amendment.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 5. Miscellaneous.

5.1. Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment.

5.2. Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this Amendment; (b) ratifies and affirms
its obligations under, and acknowledges, renews and extends its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as



--------------------------------------------------------------------------------

expressly amended hereby, notwithstanding the amendments contained herein; and
(c) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects, except to the extent any such representations
and warranties are stated to relate solely to an earlier date, in which case,
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date and (ii) no Default or Event of
Default has occurred and is continuing.

5.3. No Waiver; Loan Document. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents. On and after the Amendment Effective Date, this Amendment shall
for all purposes constitute a Loan Document.

5.4. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Amendment by facsimile or electronic transmission in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart hereof.

5.5. NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. AS OF THE DATE OF
THIS AMENDMENT, THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6. GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES BEGIN NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER:   SESI, L.L.C.   By:  

/s/ Robert S. Taylor

  Name:   Robert S. Taylor   Title:   Executive Vice President, Chief Financial
Officer and Treasurer PARENT:   SUPERIOR ENERGY SERVICES, INC.   By:  

/s/ Robert S. Taylor

  Name:   Robert S. Taylor   Title:   Executive Vice President, Chief Financial
Officer and Treasurer SUBSIDIARY GUARANTORS:  

1105 PETERS ROAD, L.L.C.

ALLIANCE ENERGY SERVICE CO. LLC

COMPLETE ENERGY SERVICES, INC.

H.B. RENTALS, L.C.

INTEGRATED PRODUCTION SERVICES, INC.

STABIL DRILL SPECIALTIES, L.L.C.

SUB-SURFACE TOOLS, L.L.C.

SUPERIOR ENERGY SERVICES-NORTH AMERICA

SERVICES, INC.

TEXAS CES, INC.

WARRIOR ENERGY SERVICES CORPORATION

WILD WELL CONTROL, INC.

WORKSTRINGS INTERNATIONAL, L.L.C.

                        By:  

/s/ Robert S. Taylor

  Name:   Robert S. Taylor   Title:   Vice President and Treasurer  

MONUMENT WELL SERVICE CO.

PUMPCO ENERGY SERVICES, INC.

    By:  

/s/ Robert S. Taylor

  Name:   Robert S. Taylor   Title:   Vice President, Treasurer and Assistant
Secretary   SUPERIOR ENERGY SERVICES, L.L.C.   By:  

/s/ Robert S. Taylor

  Name:   Robert S. Taylor   Title:   Executive Vice President, Chief Financial
Officer and Treasurer

Signature Page to First Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING LENDER

AND LENDER:

  JPMORGAN CHASE BANK, N.A.   By:  

/s/ Darren Vanek

  Name:   Darren Vanek   Title:   Executive Director

Signature Page to First Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SWING LINE LENDER AND LENDER:   WELLS FARGO BANK, N.A.   By:  

/s/ Benjamin Kerr

  Name:   Benjamin Kerr   Title:   Portfolio Manager – VP

Signature Page to First Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ISSUING LENDER AND LENDER:   BANK OF AMERICA, N.A.   By:  

/s/ Tyler Ellis

  Name:   Tyler Ellis   Title:   Senior Vice President

Signature Page to First Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     WHITNEY BANK     By:  

/s/ Hollie L. Ericksen

    Name:   Hollie L. Ericksen     Title:   Senior Vice President

Signature Page to First Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA     By:  

/s/ Jay T. Sartain

    Name:   Jay T. Sartain     Title:   Authorized Signatory

Signature Page to First Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     THE BANK OF NOVA SCOTIA     By:  

/s/ John Erazell

    Name:   John Erazell     Title:   Director

Signature Page to First Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A.     By:  

/s/ Tariq Masaud

    Name:   Tariq Masaud     Title:   Vice President

Signature Page to First Amendment to

Fourth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENT AMOUNTS OF THE LENDERS

 

Name of Lender

   Commitment      Total Pro Rata Share  

JPMorgan Chase Bank, N.A.

   $ 85,061,137.69         21.3 % 

Wells Fargo Bank, N.A.

   $ 72,301,967.04         18.1 % 

Bank of America, N.A.

   $ 55,289,739.50         13.8 % 

Capital One, National Association

   $ 42,530,568.85         10.6 % 

Whitney Bank

   $ 39,340,776.18         9.8 % 

Royal Bank of Canada

   $ 38,702,817.65         9.7 % 

The Bank of Nova Scotia

   $ 36,150,983.52         9.0 % 

Citibank, N.A.

   $ 30,622,009.57         7.7 %    

 

 

    

 

 

 

Aggregate Commitment

   $ 400,000,000.00         100.000000000 %    

 

 

    

 

 

 

The remaining schedules and exhibits have been intentionally omitted and will be
made available to the Securities and Exchange Commission upon request.